Citation Nr: 0723708	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  05-09 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

2.  Entitlement to service connection for residuals of lumbar 
spine injury.

3.  Entitlement to a compensable evaluation for hypoglycemia. 



REPRESENTATION

Appellant represented by:	Patrick H. Donahue, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife





ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran had active service from January 1977 to September 
1979.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the requested benefits.  In 
January 2007, the veteran and his wife testified at a Travel 
Board hearing before the undersigned at the RO.

The issue of entitlement to a compensable evaluation for 
hypoglycemia is herein REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notice when further action is required by the appellant.




FINDINGS OF FACT

1.  The veteran's GERD is not related to his period of active 
military service.  

2.  The veteran suffered a back injury prior to service, 
which did not increase in disabling severity as a result of 
his service.



CONCLUSIONS OF LAW

1.  Chronic GERD was not incurred in or aggravated by his 
active military service.  38 U.S.C.A. §§ 1131, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303(b) (2006).

2.  A low back disorder clearly and unmistakably existed 
prior to service.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2006).

3.  The veteran's pre-existing low back disorder was not 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 1153, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 3.306(a)-(c) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In August and December 2003, the RO sent the veteran letters 
informing him of the types of evidence needed to substantiate 
his claims and its duty to assist him in substantiating his 
claims under the VCAA.  These letters informed the veteran 
that VA would assist him in obtaining evidence necessary to 
support his claims, such as records in the custody of a 
Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disabilities and service, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also specifically asked to 
provide to provide "any evidence in your possession that 
pertains to your claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of these letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence.  Subsequently, a January 2005 SOC 
and a December 2006 SSOC provided him with yet an additional 
60 days to submit more evidence.  Thus, the Board finds that 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal. In this 
regard, the Board does note that the RO made repeated 
attempts to obtain the records of Dr.'s P. and R.; however, 
they were not able to obtain these records.  The Board finds 
that further attempts on the part of the RO to get these 
records would be futile.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claims 
herein are being denied, such matters are moot.  However, the 
veteran was informed of the provisions of Dingess in March 
2006.

II.  Applicable laws and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a), (b).  Aggravation of a pre-existing condition may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this appeal, effective May 4, 2005.  See 70 
Fed. Reg. 23,027-29 (May 4, 2005) (now codified at 38 C.F.R. 
§ 3.304(b) (2006)).  The amended regulation requires that VA, 
rather than the claimant, bear the burden of proving that the 
disability at issue pre-existed entry into service, and that 
the disability was not aggravated by service, before the 
presumption of soundness on entrance into active service may 
be rebutted.  See Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004); Cotant v. Principi, 17 Vet. App. 116 (2003).

Where a law or regulation changes after a claim has been 
filed, but before the administrative and/or appeal process 
has been concluded, both the old and new versions must be 
considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  The Board will therefore 
consider both the old and new versions of 38 C.F.R. § 
3.304(b), noting that the amended regulation establishes a 
somewhat lesser burden upon the claimant.

Under longstanding law, once the presumption of soundness at 
entry has been rebutted, aggravation may not be conceded 
unless the pre-existing condition increased in severity 
during service, pursuant to 38 C.F.R. § 3.306.  See 
VAOPGCPREC 3-2003 (July 16, 2003).  In addition, the usual 
effects of medical and surgical treatment in service, 
provided to ameliorate a pre-existing condition, will not be 
considered service connected unless the disorder is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, 
the Federal Circuit Court explained the Miller decision by 
noting that "[n]othing in the court's opinion suggests that 
without such evidence the presumption can never be 
rebutted," emphasizing that any such determination must 
consider "how strong the other rebutting evidence might 
be."  Harris v. West, 203 F. 3d. 1347, 1351 (Fed. Cir. 
2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Temporary or intermittent flare-ups during service of a pre- 
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual background and analysis

A.  GERD

The veteran's service medical records (SMRs) include a normal 
entrance examination performed in January 1977.  On December 
1, 1978, he was seen with complaints of an increased 
temperature, nausea, vomiting, general malaise, and diarrhea.  
These complaints were found to be consistent with 
gastroenteritis.   On May 18, 1979, he was again treated for 
acute gastroenteritis.  At the time of the June 1979 
separation examination, he reported frequent indigestion, 
although he denied any stomach troubles.  The objective 
examination was negative.

Following service, the veteran was examined by VA in January 
1980 in conjunction with his claim for service connection for 
hypoglycemia.  There was no mention of any stomach complaints 
or indigestion.  In 1986, he was hospitalized for the 
treatment of a myocardial infarction.  The gastrointestinal 
evaluation noted no nausea, vomiting, weight gain or loss, 
but some diarrhea over the last several days.  There was no 
history of peptic ulcer disease.

Since 2003, the veteran has been treated for GERD.  In March 
2005, he was afforded a VA examination.  The examiner noted 
that the veteran had checked "yes" next to "frequent 
indigestion" on his June 1979 separation examination, 
although he denied stomach trouble.  The examiner noted that 
the veteran had not made any complaints referable to GERD at 
the time of the January 1980 VA examination.  Based upon the 
examination and upon his review of the entire claims file, 
the examiner opined that there was less than a 50 percent 
chance that the current GERD disorder was related to his 
period of service.

At his January 2007 hearing, the veteran testified that his 
GERD had been present ever since service.  He also noted that 
his gallbladder had been removed as a result of his 
gastritis.  His wife, who had known him since 1977, also 
testified that his GERD had been present since his service.

After a careful review of the evidence of record, the Board 
finds that entitlement to service connection for GERD has not 
been established.  The evidence does reflect that the veteran 
was treated for two episodes of gastroenteritis on active 
duty.  At the time of his separation from service in 1979, he 
reported frequent indigestion.  The objective record also 
reflects a diagnosis in 2002 of GERD.  The question is 
whether the veteran developed a chronic disorder while in 
service, and the evidence of record militates against such a 
finding. 

While gastroenteritis was treated in service, there was no 
suggestion that GERD was ever diagnosed in service.  He had 
also complained of indigestion in June 1979; however, there 
was no further reference to any complaints consistent with 
GERD until 2002.  The silence of the record argues against 
finding that the one complaint of indigestion at the time of 
separation constituted the onset of a chronic disorder, 
namely GERD.  Moreover, the VA examiner in March 2005 opined 
that there was less than a 50 percent chance that his current 
GERD was related to the veteran's period of service.  As a 
consequence, the preponderance of the evidence is against the 
veteran's claim for service connection for GERD.

B.  Low back disability

The veteran's SMRs include records developed prior to his 
entrance onto active duty, when he was a military dependent.  
These records demonstrate that he was treated for chronic 
lumbar spine pain from 1967 to 1974.  He had reported a 
painful snapping sensation in the lumbar area, and was also 
noted to be missing two vertebrae.  The active duty medical 
records show that on February 15, 1977, he reported a 
backache.  On April 12, 1977, he presented with complaints of 
low back pain after falling in the shower the night before.  
He had limited flexion and extension.  An X-ray was negative.  
The diagnosis was low back pain secondary to trauma.  On 
September 28, 1977, he complained of low back pain that had 
begun after moving a refrigerator to an upper quarters; this 
pain had been present for about two months.  He noted that he 
often had to move heavy equipment and furniture without the 
proper moving equipment.  He had full range of motion.  The 
diagnosis was muscle spasm and strain.  By December 1977, he 
was still complaining of low back pain; straight leg raises 
were positive on the left, and an X-ray was again negative.  
At the time of the June 1979 separation examination he 
continued to report low back pain that he related to the 1977 
injury moving furniture.  He had full range of motion with 
constant slight pain.  An X-ray was negative.

At the time of the January 1980 VA examination, the veteran 
did not complain about his low back.  During a 1986 private 
hospitalization for a myocardial infarction, he made no 
mention of any back disorder.  VA records developed between 
2002 and 2004 showed continuing treatment for low back pain.  
An MRI showed the presence of bulging discs at L4-5 and L5-
S1.  There was accompanying moderate spinal stenosis.  

In November 2003, a service comrade of the veteran submitted 
a statement in which it was noted that moving furniture was 
part of the veteran's job during service.  He had injured his 
back in 1978, after which he developed low back pain.  He 
noted that he had kept in touch with the veteran since 
service and that he had had back pain over the intervening 
years.  

In March 2005, the veteran was afforded a VA examination.  
The examiner conducted an exhaustive review of the evidence 
of record.  The service medical records indeed showed that he 
had injured his back in service.  It was also noted that he 
had also been treated for back injuries prior to service as a 
military dependent.  The examiner noted that the veteran had 
had almost as much treatment for back problems before service 
as during service, although at the time of the January 1980 
VA examination he had made no mention of any back complaints.  
It was stated that "there does not appear to be any 
significant aggravation of his condition."  The examiner 
further commented that there was less than a 50 percent 
chance that his current complaints are related to service.

In April 2005, the veteran's private physician submitted a 
certificate which noted that the veteran had intervertebral 
disc syndrome, with spasms and atrophy.  The physician noted 
that the veteran had reportedly injured his back in 1978.  It 
was stated that it is medically reasonable to conclude that 
his current back problems are related to his period of 
service.

At his January 2007 Travel Board hearing, the veteran 
reiterated his assertions that he had injured his low back in 
service in 1977 while lifting heavy furniture.  He said that 
he has suffered from pain ever since.  He denied any injuries 
to the low back after service.  He stated that he was first 
treated with medication, then with steroid injections.  He 
submitted medical evidence at the hearing that showed that he 
had undergone disc fusions in August 2006.  His wife, who has 
known him since 1977, noted that he had been in a great deal 
of pain ever since the 1977 back injury.  

Upon careful review of the evidence of record, it is found 
that service connection for a low back disability has not 
been established.  Initially, the Board notes that there is 
clear and unmistakable evidence that the veteran suffered 
from a low back disorder prior to his entrance onto active 
duty.  This finding is supported by military dependent 
records that were included with the SMRs.  Those pre-service 
records clearly show that he had been treated for back 
complaints between 1967 and 1974.  Thus, the evidence clearly 
and unmistakably demonstrates that the veteran had suffered a 
low back injury prior to service.

There is also clear and unmistakable evidence that the pre-
existing back injury was not aggravated by service.  The VA 
examiner, after conducting an extensive review of the pre-
service, in-service, and post-service records, opined that 
there was nothing in the veteran's service medical records or 
the subsequent treatment history that suggested that his low 
back condition had undergone an increase in severity beyond 
any natural progression as a result of his service.  In fact, 
the examiner had stated that there was less than a 50 percent 
chance that his current back problems were related to his 
service.  With due respect to the April 2005 opinion of the 
veteran's private treating physician in support of his claim, 
the Board must note that this opinion, unlike the VA 
examination of March 2005, does not provide any rationale or 
explanation for the opinion proffered.  Therefore, it must be 
provided little, if any, probative weight.  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

Moreover, acknowledging that the veteran has expressed his 
sincere belief that he now has degenerative disc disease 
related to his 1977 back injury and that his service caused 
his condition to worsen, the Board must note that he is not 
competent, as a layperson, to render an opinion as to medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The fact remains that there are no objective medical 
records or opinions of record that would tend to suggest that 
the veteran's pre-existing low back disability was aggravated 
by his service.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a low back disability.


ORDER

Entitlement to service connection for GERD is denied.

Entitlement to service connection for lumbar spine injury 
residuals is denied


REMAND

The veteran has requested that a compensable evaluation be 
assigned to his service-connected hypoglycemia.  He testified 
that he has to carefully regulate his intake of food in order 
control his condition.  If he does not, he experiences 
fatigue, headaches, shaking, and sweating.  

A review of the evidence of record shows that the veteran was 
last afforded a VA examination in December 2003.  Given his 
assertions that the disability has worsened, and in light of 
the fact that the last examination was conducted more than 
three and a half years ago, the Board finds that further 
examination would be helpful in this case in order to 
ascertain the current degree of disability resulting from 
hypoglycemia.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (While the regulations require review of the recorded 
history of a disability by the adjudicator to ensure an 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern).  
Therefore, it is found that another examination would be 
helpful before a final determination on the veteran's claim 
is rendered. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran an endocrinology 
examination in order to ascertain the 
current nature and degree of severity of 
the service-connected hypoglycemia.  The 
claims folder must be made available to 
the examiner to review in conjunction with 
the examination, and the examiner must 
note in the examination report that the 
claims folder was so reviewed.  The 
examiner should indicate whether the 
veteran's condition is manageable by a 
restricted diet only.  All special studies 
deemed necessary must be performed.  The 
examiner should provide a rationale for 
all opinions expressed.  

2.   Once the above-requested development 
has been completed, the claim for 
entitlement to a compensable evaluation 
for the service-connected hypoglycemia 
must be readjudicated.  If the decision 
remains adverse to the appellant, he and 
his representative must be provided with 
an appropriate supplemental statement of 
the case, and an opportunity to respond.  
The claims folder must then be returned to 
the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


